[Cite as State v. Persons, 2017-Ohio-7879.]


                        IN THE COURT OF APPEALS OF OHIO
                           FOURTH APPELLATE DISTRICT
                                 MEIGS COUNTY

STATE OF OHIO,                                      :
                                                    :   Case No. 16CA16
      Plaintiff-Appellee,                           :
                                                    :
      vs.                                           :   DECISION AND JUDGMENT
                                                    :   ENTRY
DAVID M. PERSONS,                                   :
                                                    :
      Defendant-Appellant.                          :   Released: 09/22/17

                                         APPEARANCES:

David M. Persons, Atlanta, Georgia, Pro Se Appellant.

Colleen S. Williams, Meigs County Prosecuting Attorney, and James K. Stanley,
Meigs County Assistant Prosecuting Attorney, Pomeroy, Ohio, for Appellee.


McFarland, J.

      {¶1} David M. Persons appeals the September 9, 2016 journal entry and

order of the Meigs County Court of Common Pleas which granted the State of

Ohio’s motion to attach funds inherited by Appellant. Appellant asserts various

arguments challenging the correctness of the above-referenced journal entry and

order. Upon review, we find Appellant has not provided a complete transcript of

the proceedings. Thus, we are unable to consider his contentions. Accordingly, we

presume the validity of the lower court’s proceedings and affirm the trial court’s

judgment.
Meigs App. No. 16CA16                                                                                       2

                                                     FACTS

         {¶2} The parties agree that in August 2016, Appellee State of Ohio filed a

Motion to Attach Inherited Funds in various Meigs County Common Pleas Court

case numbers carrying Appellant’s name.1 In his brief, Appellant alleges he filed a

responsive motion, requesting appointment of counsel and requesting to be present

at the hearing. On September 9, 2016, the trial court granted, by journal entry and

order, the State’s motion. The journal entry states in pertinent part:

         “This cause came on for consideration of the State’s Motion to Attach
         Inherited Funds to be applied to Court Costs. Based upon the Motion
         and considering the costs assessed by the Clerk in the various cases
         listed above, the Court hereby ORDERS that $1,277.24 be attached
         from the funds to be inherited by the Defendant David M. Persons
         from the Estate of Ronald E. Hart, that a draft be issued to the Meigs
         County Common Pleas Clerk of Courts and the said funds be
         distributed as follows:

                           00CA005                                      $43.20
                           02CR024                                      $263.10
                           02CA012                                      $70.22
                           03CV061                                      $143.80
                           03CA007                                      $64.12
                           07CV069                                      $146.10
                           07CA014                                      $44.05
                           94CR033                                      $384.85
                           95CA003                                      $42.40
                           95CA013                                      $29.80
                           95CA014                                      $45.60.”

         {¶3} Appellant timely appealed the journal entry and order.

1
 According to the Meigs County Common Pleas Court Clerk’s website, the State’s motion was filed August 11,
2016. A court can take judicial notice of judicial opinions and public records accessible from the internet. In re
Helfrich, 5th Dist. Licking No. 13CA20, 2014-Ohio-1933, ¶ 35. See, e.g., State ex rel. Everhart v. McIntosh, 115
Ohio St. 3d 195, 2007-Ohio-4798, 974 N.E.2d 516, ¶ 8, 10.
Meigs App. No. 16CA16                                                            3

                               LAW AND ANALYSIS

       {¶4} Appellant is acting pro se in this appeal and failed to set forth any

assignment of error, or cite relevant, applicable authority, contrary to the requisites

of App.R. 16(A)(1)(2)(3)(7), and (D). It is well within our judicial discretion to

dismiss an appeal for a party's failure to comply with the Appellate Rules.

Salisbury v. Smouse, 4th Dist. Pike No. 05CA737, 2005-Ohio-5733, ¶ 11; DeHart

v. Aetna Life Ins. Co., 69 Ohio St. 2d 189, 431 N.E.2d 644 (1982). Judicial

discretion is defined as “ ‘* * * the option which a judge may exercise between the

doing and not doing of a thing which cannot be demanded as an absolute legal

right, guided by the spirit, principles, and analogies of the law, and founded upon

the reason and conscience of the judge, to a just result in the light of the particular

circumstances of the case’.” Id., quoting Krupp v. Poor, 24 Ohio St. 2d 123, 265
N.E.2d 268, (1970), paragraph two of the syllabus.

       {¶5} Because we prefer to review cases on their merits rather than dismiss

them due to procedural technicalities, we generally afford considerable leniency to

pro se litigants. E.g., Viars v. Ironton, 4th Dist. Lawrence No. 16CA8, 2016-Ohio-

4912, ¶ 25; Miller v. Miller, 4th Dist. Athens No. 14CA6, 2014-Ohio-5127, ¶ 13;

In re Estate of Pallay, 4th Dist. Washington No. 05CA45, 2006-Ohio-3528, ¶ 10;

Robb v. Smallwood, 165 Ohio App. 3d 385, 2005-Ohio-5863, 846 N.E.2d 878, ¶ 5

(4th Dist.).
Meigs App. No. 16CA16                                                               4

      {¶6} “Limits do exist, * * *. Leniency does not mean, however, that we are

required ‘to find substance where none exists, to advance an argument for a pro se

litigant or to address issues not properly raised.’ ” State v. Headlee, 4th Dist.

Washington No. 08CA6, 2009-Ohio-873, ¶ 6, quoting State v. Nayar, 4th Dist.

Lawrence No. 07CA6, 2007-Ohio-6092, ¶ 28. Normally, we will, however,

consider a pro se litigant's appellate brief so long as it “contains at least some

cognizable assignment of error.” Robb, supra, at ¶ 5.

      {¶7} In his brief, Appellant has raised contentions regarding: (1) the trial

court’s jurisdiction over Appellant’s inherited funds; (2) the denial of his request

for court appointed counsel; (3) the denial of his request to be conveyed to the

hearing; (4) the denial of a full hearing on the State’s motion; and (5) the denial of

a jury trial on Appellee’s Motion to Attach Inherited Funds. Appellant also

contends he has been denied the “dockets and case files” to defend the “charges.”

Actually, Appellant’s last contention forms the basis for disposition of his appeal.

      {¶8} Pursuant to App.R. 9(B), the record on appeal “consists of (1) the

original papers and exhibits to the same, filed in the case, (2) the transcript of

proceedings, if any, and (3) a certified copy of the docket and journal entries

prepared by the clerk of the trial court.” State v. Lowery, 4th Dist. Ross No.

16CA3533, 2016-Ohio-7701, Fn. 1, quoting Holmes v. Kreps, 32 Ohio St. 2d 134,

290 N.E.2d 573 (1972). In our decision in Pryor v. Pryor, 4th Dist. Ross No.
Meigs App. No. 16CA16                                                           5

09CA3096, 2009-Ohio-6670, we explained that the appellant had failed to provide

a transcript of a final divorce hearing. Citing App.R. 9(B), we concluded because

the appellant bore the burden of demonstrating error by reference to matters in the

record, he had a duty to provide a transcript of the proceedings. “When portions of

the transcript necessary for resolution of assigned errors are omitted from the

record, the reviewing court has nothing to pass upon and thus, as to those assigned

errors, the court has no choice but to presume the validity of the lower court's

proceedings, and affirm.” Id. at 24, quoting Knapp v. Edwards Laboratories, 61
Ohio St. 2d 197, 199, 400 N.E.2d 384 (1980). We held: “Without a transcript of

the final divorce hearing, we must also presume that the trial court followed R.C.

3105.171. Id. at 25.

      {¶9} In Robb v. Smallwood, supra, we observed Robb's brief was deficient

in many respects. For instance, his brief failed to state an assignment of error, list

a table of cases, or give a statement of the case. See App.R. 16(A)(2), (3), and (5).

Yet, citing much of the above-quoted language regarding our long-time policy of

affording “considerable leniency” to pro se litigants, we chose to consider the list

of issues contained in Robb’s brief.

      {¶10} However, here we are unable to do so due to the lack of a complete

record. For instance, we have neither a copy of Appellee’s Motion to Attach

Inherited Funds nor a copy of Appellant’s responsive pleading. We have no
Meigs App. No. 16CA16                                                                                     6

citation to authority supporting his contentions. As in Pryor, supra, Appellant

bears the burden of providing a complete record and referencing alleged error in

the record by pointing to specific portions in the “dockets” and “case files.”2 To

date, he has not supplied us with a complete record. As such, we have nothing to

review, and we have no choice but to presume the validity of the trial court’s

proceedings. For the foregoing reasons, we affirm the judgment of the trial court.

                                                                          JUDGMENT AFFIRMED.




2
  On January 13, 2017, by Magistrate’s Order, this Court advised Appellant that if he desired copies of the entire
record in specific cases, he must pay all copying costs associated with obtaining those documents. We presume the
specific cases he requests are the case numbers contained in the trial court’s September 9, 2016 journal entry and
order, to which he contests that payment of his inherited funds was applied.
Meigs App. No. 16CA16                                                            7

                               JUDGMENT ENTRY

     It is ordered that the JUDGMENT BE AFFIRMED. Costs assessed to
Appellant.

      The Court finds there were reasonable grounds for this appeal.

     It is ordered that a special mandate issue out of this Court directing the
Meigs County Common Pleas Court to carry this judgment into execution.

       IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON
BAIL HAS BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR
THIS COURT, it is temporarily continued for a period not to exceed sixty days
upon the bail previously posted. The purpose of a continued stay is to allow
Appellant to file with the Supreme Court of Ohio an application for a stay during
the pendency of proceedings in that court. If a stay is continued by this entry, it
will terminate at the earlier of the expiration of the sixty day period, or the failure
of the Appellant to file a notice of appeal with the Supreme Court of Ohio in the
forty-five day appeal period pursuant to Rule II, Sec. 2 of the Rules of Practice of
the Supreme Court of Ohio. Additionally, if the Supreme Court of Ohio dismisses
the appeal prior to expiration of sixty days, the stay will terminate as of the date of
such dismissal.

       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure.

Harsha, J. & Abele, J.: Concur in Judgment and Opinion.


                                        For the Court,


                                 BY: _____________________________
                                     Matthew W. McFarland, Judge


                         NOTICE TO COUNSEL
        Pursuant to Local Rule No. 14, this document constitutes a final
 judgment entry and the time period for further appeal commences from the
                        date of filing with the clerk.